                                                                1   ALEX L. FUGAZZI, ESQ.
                                                                    Nevada Bar No. 9022
                                                                2   BRADLEY T. AUSTIN, ESQ.
                                                                    Nevada Bar No. 13064
                                                                3   SNELL & WILMER L.L.P.
                                                                    3883 Howard Hughes Parkway, Suite 1100
                                                                4   Las Vegas, Nevada 89169
                                                                    Telephone: (702) 784-5200
                                                                5   Facsimile: (702) 784-5252
                                                                    Email: afugazzi@swlaw.com
                                                                6          baustin@swlaw.com
                                                                7   Attorneys for Plaintiff/Counter-Defendant Ditech
                                                                    Financial LLC
                                                                8

                                                                9                              UNITED STATES DISTRICT COURT

                                                               10                                     DISTRICT OF NEVADA

                                                               11   DITECH FINANCIAL LLC, a Delaware                   Case No. 2:16-cv-01880-JAD-(-<
                                                                    corporation,
                                                               12
                      3883 Howard Hughes Parkway, Suite 1100




                                                                                          Plaintiff,
Snell &L.L.P.Wilmer




                                                               13   vs.                                                STIPULATION TO SUBSTITUTE REAL
                             Las Vegas, Nevada 89169




                                                                                                                       PARTY IN INTEREST IN PLACE OF
                                  LAW OFFICES




                                                                    SFR INVESTMENTS POOL 1, LLC, a
                                   702.784.5200




                                                               14                                                      CURRENT DEFENDANT/COUNTER
                                                                    Nevada Limited Liability Company;                  CLAIMANT AND TO AMEND
                                                               15   MONTENEGRO ESTATES, a Nevada Non-                  CAPTION
                                                                    Profit Corporation, and NEVADA
                                                               16   ASSOCIATION SERVICES, INC., a Nevada
                                                                    Limited Liability Company.
                                                               17
                                                                                          Defendants.
                                                               18

                                                               19   SFR INVESTMENTS POOL 1, LLC, a
                                                                    Nevada Limited Liability Company,
                                                               20
                                                                                        Counter-Claimant,
                                                               21
                                                                    vs.
                                                               22

                                                               23   DITECH FINANCIAL, LLC, a Delaware
                                                                    Corporation; THE BANK OF NEW YORK
                                                               24   MELLON FKA THE BANK OF NEW YORK
                                                                    AS TRUSTEE, FOR THE BENEFIT OF THE
                                                               25   CERTIFICATEHOLDER, CWABS, INC.
                                                                    ASSET-BACKED CERTIFICATES, SERIES
                                                               26   2007-BC1; JOSEPH GROSS, an individual;
                                                                    TONI ANN VITTA GROSS, an individual;
                                                               27                     Counter-Defendants.
                                                               28
                                                                1          Plaintiff/Counter-Defendant     Ditech     Financial    LLC      (“Ditech”),    Defendant/
                                                                2   Counterclaimant SFR Investments Pool 1, LLC (“SFR”), and Defendant Montenegro Estates (the
                                                                3   “HOA”) (collectively, the “Parties”1) hereby stipulate that The Bank of New York Mellon fka
                                                                4   The Bank of New York as Trustee for the Certificateholders of CWABS, Inc., Asset-Backed
                                                                5   Certificates, Series 2007-BC1 (“BNYM”) may be substituted as Plaintiff and Counter-Defendant
                                                                6   in place of Ditech.
                                                                7                                           STIPULATION
                                                                8   I.     STATEMENT OF RELEVANT FACTS
                                                                9          This matter concerns the real property located at 165 Lemongold Street, Henderson,
                                                               10   Nevada, 89012, APN #178-24-618-016 (the “Property”). On or about July 20, 2006, Counter-
                                                               11   Defendants Joseph Gross and Toni Ann Vitta Gross (the “Borrowers”) executed a grant, bargain,
                                                               12   and sale deed, which was recorded in the Office of the Clark County Recorder on July 25, 2006.
                      3883 Howard Hughes Parkway, Suite 1100
Snell &L.L.P.Wilmer




                                                               13   On or about July 20, 2006, the Borrowers executed a deed of trust in the amount $270,750.00, in
                             Las Vegas, Nevada 89169
                                  LAW OFFICES


                                   702.784.5200




                                                               14   favor of Mortgage Electronic Registration Systems (“MERS”) as the beneficiary. (“Deed of
                                                               15   Trust”). The Deed of Trust was recorded by the Recorder’s Office on July 25, 2006.
                                                               16          On November 9, 2010, an Assignment of Deed of Trust was recorded, assigning the Deed
                                                               17   of Trust to BNYM. On October 2, 2015, an Assignment of Deed of Trust was recorded,
                                                               18   assigning the Deed of Trust to Green Tree Servicing, LLC.          In August 2015, Green Tree
                                                               19   Servicing merged with Ditech Financial LLC, under the name Ditech Financial LLC.
                                                               20          On January 7, 2013, Defendant Nevada Association Services, Inc. (“NAS”) recorded a
                                                               21   notice of delinquent assessment (lien) on behalf of Defendant Montenegro Estates (“the HOA”).
                                                               22   On March 11, 2013, NAS recorded a notice of default and election to sell on behalf of the HOA.
                                                               23   On July 16, 2013, NAS recorded a notice of foreclosure sale on behalf of the HOA. (“Notice of
                                                               24   Foreclosure Sale”). On August 19, 2013, NAS recorded a foreclosure deed on behalf of the
                                                               25   HOA. (“Foreclosure Deed”). The foreclosure deed upon sale indicated that SFR purchased a
                                                               26   deed to the Property for $17,000.00 at public auction on August 9, 2013.
                                                               27   1
                                                                     Defendant Nevada Association Services, Inc., Counter-Defendant Joseph Gross, and Counter-Defendant
                                                                    Toni Ann Vitta Gross have not appeared in this action and are not parties to this stipulation.
                                                               28
                                                                                                                    -2-
                                                                1           On or about November 7, 2017, Ditech assigned the Deed of Trust back to BNYM, and as
                                                                2   of that date, BNYM is the real party in interest as Plaintiff and Counter-Defendant for this case.
                                                                3   A true and correct copy of the Assignment of Deed of Trust is attached hereto as Exhibit 1.
                                                                4           The Parties now wish to substitute BNYM as the real party in interest in place and stead of
                                                                5   the current Plaintiff and Counter-Defendant, Ditech.
                                                                6   II.     LEGAL BASIS FOR SUBSTITUTION OF PARTIES
                                                                7           Federal Rule of Civil Procedure (“FRCP”) 17(a)(1) requires that every action be
                                                                8   prosecuted and maintained by the real party in interest. If the real party in interest is no longer
                                                                9   involved in the pending action, FRCP 17(a)(3) provides parties with adequate time to file a
                                                               10   substitution for the real party in interest. Under FRCP 25(c), a party may bring a motion to
                                                               11   substitute the real party in interest when there is a transfer of interest during the course of the
                                                               12   litigation.
                      3883 Howard Hughes Parkway, Suite 1100
Snell &L.L.P.Wilmer




                                                               13           When BNYM acquired an interest in the Deed of Trust in November 2017, it became the
                             Las Vegas, Nevada 89169
                                  LAW OFFICES


                                   702.784.5200




                                                               14   real party in interest as Plaintiff and Counter-Defendant in this litigation. Accordingly, the
                                                               15   Parties ask the Court to allow the substitution of BNYM as Plaintiff and Counter-Defendant, in
                                                               16   place of Ditech, pursuant to FRCP 17(a) and 25(c).
                                                               17           IT IS THEREFORE STIPULATED AMONG THE PARTIES HERETO THAT:
                                                               18           1.     The current Plaintiff and Counter-Defendant Ditech Financial LLC shall be
                                                               19   removed as Plaintiff and Counter-Defendant in this case, and The Bank of New York Mellon fka
                                                               20   The Bank of New York as Trustee for the Certificateholders of CWABS, Inc., Asset-Backed
                                                               21   Certificates, Series 2007-BC1, as the real party in interest, shall be substituted in its place as
                                                               22   Plaintiff and Counter-Defendant; and
                                                               23           2.     The caption of this matter shall be altered to reflect that change, to wit, it shall
                                                               24   hereafter read as follows:
                                                               25   ///
                                                               26   ///
                                                               27   ///
                                                               28
                                                                                                                   -3-
                                                                1   THE BANK OF NEW YORK MELLON FKA             Case No. 2:16-cv-01880-JAD-GWF
                                                                2   THE BANK OF NEW YORK AS TRUSTEE
                                                                    FOR THE CERTIFICATE HOLDERS OF
                                                                3   CWABS, INC., ASSET-BACKED
                                                                    CERTIFICATES, SERIES 2007-BC1, a Trust,
                                                                4
                                                                                          Plaintiff,
                                                                5   vs.
                                                                6   SFR INVESTMENTS POOL 1, LLC, a
                                                                    Nevada Limited Liability Company;
                                                                7   MONTENEGRO ESTATES, a Nevada Non-
                                                                    Profit Corporation, and NEVADA
                                                                8   ASSOCIATION SERVICES, INC., a Nevada
                                                                    Limited Liability Company.
                                                                9
                                                                                          Defendants.
                                                               10

                                                               11   SFR INVESTMENTS POOL 1, LLC, a
                                                                    Nevada Limited Liability Company,
                                                               12                       Counter-Claimant,
                      3883 Howard Hughes Parkway, Suite 1100
Snell &L.L.P.Wilmer




                                                               13
                             Las Vegas, Nevada 89169




                                                                    vs.
                                  LAW OFFICES


                                   702.784.5200




                                                               14
                                                                    THE BANK OF NEW YORK MELLON FKA
                                                               15   THE BANK OF NEW YORK AS TRUSTEE
                                                                    FOR THE CERTIFICATE HOLDERS OF
                                                               16   CWABS, INC., ASSET-BACKED
                                                                    CERTIFICATES, SERIES 2007-BC1;
                                                               17   JOSEPH GROSS, an individual; TONI ANN
                                                                    VITTA GROSS, an individual;
                                                               18
                                                                                     Counter-Defendants.
                                                               19
                                                                                         SIGNATURES CONTINUED ON NEXT PAGE
                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28
                                                                                                              -4-
                                                                1           IT IS SO STIPULATED.
                                                                2   DATED this 31st day of January 2020.                   DATED this 31st day of January 2020.
                                                                3
                                                                    SNELL & WILMER L.L.P.                                  KIM GILBERT EBRON
                                                                4

                                                                5   /s/ Bradley Austin                                     /s/ Jason Martinez
                                                                    Alex L. Fugazzi (NV Bar No. 9022)                      Diana S. Ebron (NV Bar No. 10580)
                                                                6   Bradley T. Austin (NV Bar No. 13064)                   Jacqueline A. Gilbert (NV Bar No. 10593)
                                                                    3883 Howard Hughes Parkway, Suite 1100                 Karen L. Hanks (NV Bar No. 9578)
                                                                7   Las Vegas, Nevada 89169                                Jason Martinez, Esq. (NV Bar No. 13375)
                                                                    Phone: (702) 784-5200                                  7625 Dean Martin Drive, Suite 110
                                                                8   Fax: (702) 784-5252                                    Las Vegas, NV 89139
                                                                                                                           Phone: (702) 485-3300
                                                                9   Attorneys for Plaintiff/Counter-Defendant Ditech       Fax: (702) 485-3301
                                                                    Financial LLC
                                                               10                                                          Attorneys for Defendant/Counterclaimant SFR
                                                                                                                           Investments Pool 1, LLC
                                                               11

                                                               12   DATED this 31st day of January 2020.                   DATED this 31st day of January 2020.
                      3883 Howard Hughes Parkway, Suite 1100
Snell &L.L.P.Wilmer




                                                               13
                             Las Vegas, Nevada 89169




                                                                    SNELL & WILMER L.L.P.                                  LEACH KERN GRUCHOW ANDERSON
                                  LAW OFFICES


                                   702.784.5200




                                                               14                                                          SONG
                                                               15   /s/ Bradley Austin                                     /s/ T. Chase Pittsenbarger
                                                                    Alex L. Fugazzi (NV Bar No. 9022)                      Sean L. Anderson (NV Bar No. 7259)
                                                               16   Bradley T. Austin (NV Bar No. 13064)                   T. Chase Pittsenbarger (NV Bar No. 13740)
                                                                    3883 Howard Hughes Parkway, Suite 1100                 2525 Box Canyon Drive
                                                               17   Las Vegas, Nevada 89169                                Las Vegas, NV 89128
                                                                    Phone: (702) 784-5200                                  Phone: (702) 538-9074
                                                               18   Fax: (702) 784-5252                                    Fax: (702) 538-9113
                                                               19   Attorneys for The Bank of New York Mellon fka          Attorneys for Defendant Montenegro Estates
                                                                    The Bank of New York as Trustee for the
                                                               20   Certificateholders of CWABS, Inc., Asset-Backed
                                                                    Certificates, Series 2007-BC1
                                                               21

                                                               22                                                  ORDER

                                                               23           Based upon the stipulation of the Parties, including the real party in interest,

                                                               24           IT IS ORDERED that the current Plaintiff and Counter-Defendant Ditech Financial LLC

                                                               25   shall be removed as Plaintiff and Counter-Defendant in this case, and The Bank of New York

                                                               26   Mellon fka The Bank of New York as Trustee for the Certificateholders of CWABS, Inc., Asset-

                                                               27

                                                               28
                                                                                                                     -5-
                                                                1   Backed Certificates, Series 2007-BC1, as the real party in interest, shall be substituted in its place
                                                                2   as Plaintiff and Counter-Defendant.
                                                                3            IT IS FURTHER ORDERED that the caption of this matter shall be altered to reflect
                                                                4   that change, to wit, the case shall hereafter read as follows:
                                                                5   THE BANK OF NEW YORK MELLON FKA                     Case No. 2:16-cv-01880-JAD-GWF
                                                                    THE BANK OF NEW YORK AS TRUSTEE
                                                                6   FOR THE CERTIFICATE HOLDERS OF
                                                                    CWABS, INC., ASSET-BACKED
                                                                7   CERTIFICATES, SERIES 2007-BC1, a Trust,
                                                                8                         Plaintiff,
                                                                    vs.
                                                                9
                                                                    SFR INVESTMENTS POOL 1, LLC, a
                                                               10   Nevada Limited Liability Company;
                                                                    MONTENEGRO ESTATES, a Nevada Non-
                                                               11   Profit Corporation, and NEVADA
                                                                    ASSOCIATION SERVICES, INC., a Nevada
                                                               12
                      3883 Howard Hughes Parkway, Suite 1100




                                                                    Limited Liability Company.
Snell &L.L.P.Wilmer




                                                               13                         Defendants.
                             Las Vegas, Nevada 89169
                                  LAW OFFICES


                                   702.784.5200




                                                               14   SFR INVESTMENTS POOL 1, LLC, a
                                                                    Nevada Limited Liability Company,
                                                               15                       Counter-Claimant,
                                                               16
                                                                    vs.
                                                               17

                                                               18   THE BANK OF NEW YORK MELLON FKA
                                                                    THE BANK OF NEW YORK AS TRUSTEE
                                                               19   FOR THE CERTIFICATE HOLDERS OF
                                                                    CWABS, INC., ASSET-BACKED
                                                               20   CERTIFICATES, SERIES 2007-BC1;
                                                                    JOSEPH GROSS, an individual; TONI ANN
                                                               21   VITTA GROSS, an individual;
                                                                                     Counter-Defendants.
                                                               22

                                                               23            IT IS SO ORDERED.

                                                               24   Dated:      February 3         , 2020
                                                                                                                   __________________________________
                                                               25                                                  UNITED STATES MAGISTRATE JUDGE
                                                               26

                                                               27

                                                               28
                                                                                                                     -6-
